                 Case 1:18-vv-01754-UNJ Document 20 Filed 05/28/19 Page 1 of 4




                  III助 2復 ■it2b Stttt2メ Court of∫ 2b2Tttl αttimメ
                                     OFFICE OF SPECIAL MASTERS
                                                   No.18¨ 1754v
                                               Filed:Apri1 12,2019
                                                  (UnpubliShed)




                                                          ＊
    *************************




                                                          ＊
                                                          ＊
    L        A         R




                                                          ＊
                                                          ＊
                                                              Special Master Oler




                                                          ＊
                             Petitioner, pro se,




                                                          ＊
                                                          ＊
                                                          ＊
    V.                                                        Meningococcal vaccine; POTS;



                                                          ＊
                                                              Postural orthostatic tachycardia syndrome;

                                                          ＊
    SECuTARY OF HEALTH AND                                    statute of limitations
                                                          ＊
    HUMAN SERVICES,                                       ＊
                                                          ＊
                                                          ＊



                            Respondcnt.
                                                          ＊
                                                          ＊




    *************************


L        A        R        pro se,                   , for Petitioner.

Heather L. Pearlmaro, U.S. Dep't of Justice, Washington, DC, for Respondent.

                                         DISMISSAL DECISIONI

       On November 13, 2018, L s A             -R       ("Petitioner")2 filed a petition for
compensation  with  the National   Vaccine Injury Compensation Program,3 alleging that he
developed postural orthostatic tachycardia syndrome ("POTS") as a result of a meningococcal
vaccination (Menactra) he received on July 30,2010. Petition ("Pet."), ECF No.             1.


t Although this Decision has been formally designated "not to be published," it will nevertheless be posted
on the Coun of Federal Claims's website in accordance with the E-Government Act of 2002,44 U.S.C. $
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. $ 300aa-12(dX4)(B), however, the parties may objectto the decision's inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction "of any information furnished by that party: (l) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2)that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy." Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2 The Petition was      initially filed by L     A     -R          mother, C         R        z. When it was
determined that Mr. A        -R           is not a minor, the case caption was altered to reflect Mr. A    -
R       as the sole petitioner.

3
  The Vaccine Program comprises Part2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at42 U.S.C. $$ 300aa-10 through 34 (2012) ("Vaccine
Act" or "the Act"). Individual section references hereafter will be to $ 300aa of the Act (but will omit that
statutory prefix).
            Case 1:18-vv-01754-UNJ Document 20 Filed 05/28/19 Page 2 of 4



    I.       Summary of Medical Records

        In support of his petition, Petitioner submitted medical records of his visits to Dr.
A        at Pediatric Neurology on Novemb er 7 , 2013 and December 1 0, 2013 . Exhibit ("Ex.") I ,
ECF No. 1. On November 7,2013, Dr. A               noted that "[f]or the past year [Petitioner] has an
unusual problem where when he stands up [] both of his feet are cold." Ex. 1 at 1. Dr. A
does indicate a concern regarding an elevated hemoglobin value, but states that Petitioner has had
"no history of othrostatic problems." Id.

          On December 10, 2013, Dr. A                l saw Petitioner "for evaluation of positional
acrocyanosis of one     year's duration." Id. Petitioner's neurologic examination was nornal. Ex. 1
at 2. Dr. A         l noted that when Petitioner stood up, his feet turned "reddish bluish" and cold,
and there is a "slight purplish discoloration to his hands." Ex. I at 3. In checking Petitioner's pulse
from sitting down to standing up, Dr. A           indicated an increase from "50-60" to'0720 or so."
Id. Dr. A         l concluded that "[a] good possibility is that he could have Postural orthostatic
tachycardia syndrome" and referred Petitioner to the dysautonomia clinic at UCLA Medical
Center.Id.

        On January 29,2074, Petitioner was seen at UCLA by Dr.          Y -G Ex. I at 4. Dr.
Y -G indicated that Petitioner's mother was concerned whether his symptoms were a reaction
to a "nasal FluMist HlNl live swine vaccine" Petitioner received "around 2009." Id. Dr. Y -G
noted a positive orthostatic change of "only 20 beats more" and concluded that Petitioner "may
have mild dysautonomia with orthostatic intolerance." Ex. I at 5.

          On March 26, 2014, Petitioner was seen by Dr.                  M           in the Pediatric
Electrophysiology Clinic. Ex.2 at 3. Dr. M              noted that "[a]ccording to mother, [Petitioner]
has had an insignificant medical history...until about 4-5 years ago when he began to experience
fatigue, dizziness, weakness, feeling tired, elevation of pulse into the 120's -130's from 50's and
60's after standing, dehydration, blood pooling in distal extremities when standing, near syncope,
heat intolerance, weight loss, and finding an elevation in his hemoglobin and hematocrit." Id. Dr.
M           fui.ther indicated that "mother stated that these symptoms seem to manifest themselves
following administration of nasal FluMist HlNl live swine vaccine (2009?)." Id.

        Petitioner also submitted records of a medical visit on June 3, 2014, however, they do not
indicate any provider name or information. Ex. 2 at I. They note that the purpose of Petitioner's
visit was o'for a second opinion regarding a diagnosis of POTS" and that "[h]e has exhibited a
number of symptoms over the last three years ." Id. The records state that "[o]rthostatic vitals in
the office today do not indicate orthostasis, however his heart rate significantly increase[d] with
positional changes, which may suggest POTS." Ex.2 at2.

    II.      Procedural History

        On February 7, 2019,I held a status conference via telephone with the parties to discuss
the issue of the statute of limitations. Following the conference, I issued an Order to Show Cause
on February 12,2019, directing and giving Petitioner an opportunity to explain why his claim
should not be dismissed as time-barred. ECF No. 9.


                                                   2
            Case 1:18-vv-01754-UNJ Document 20 Filed 05/28/19 Page 3 of 4



        On April 3,2019, Petitioner filed a letter, dated March 22,2019, requesting an extension
to respond to my Order to Show Cause. ECF No. 11.

        On that same day, Petitioner filed a second letter, dated March 30, 2019, acknowledging
that his petition was filed beyond the three-year statutory limit, explaining that he had not been
diagnosed for at least five years after his vaccination. Petitioner's Response to Order to Show
Cause ("Pet'r's Resp.") at 1, ECF No. 12. Enclosed with Petitioner's response was a single-page
document entitled "Immunization Record," indicating "Menactra" on "T130/10." Pet'r's Resp. at
2.

        I held a second status conference with the parties via telephone on April 10, 2019. I
confirmed that Petitioner's March 30, 2019 letter, received on April 3, 2019, was in fact his
response to my Order to Show Cause and that he did not need an extension of time. I provided
Petitioner and Respondent an opportunity to supplement the record and submit any additional
documents. The parties indicated that they had nothing further to add.

     III.   Legal Standard

       The statute of limitations, or the timeframe within which a person who has sustained a
"vaccine-related injury" or that person's legal representative must file a claim, is outlined in $
16(a)(2) of the Vaccine Act:

        [I]f a vaccine-related injury occurred as a result of the administration of such
        vaccine, no petition may be filed for compensation under the Program for such
        injury after the expiration of 36 months after the date of the occurrence of the
        first symptom or manifestation of onset or of the significant aggravation of such
        injury.

Id. $ 300aa-16(aX2) (emphasis added). The clock or statute begins to run from the manifestation
of the first objectively cognizable symptom, whether or not that symptom is sufficient for
diagnosis. Carson v. Sec'y of Health & Human Servs.,727 F.3d 1365, 1369 (Fed. Cir. 2013).
Whether a petitioner knows the cause of his injury is not significant for purposes of the statute of
limitations . See Cloer v. Sec'y of Health & Human Servs.,654 F.3d 1322 (Fed. Cir. 201 l).

         In Cloer, the United States Court of Appeals for the Federal Circuit reiterated the Vaccine
Program's 36-month statute of limitations. Id. In doing so, however, the court recognized that
equitable tolling, an extension of the three-year limit, can be applied in vaccine cases under very
rare and extraordinary circumstances, for example, those involving fraud or duress. Id. The statute
of limitations and the higher court's ruling are binding on my decision. The court cites Pace v.
DiGuglielmo for the proposition that "equitable tolling requires a litigant to have diligently pursued
his rights, but that 'some extraordinary circumstances stood in his way."' Id. at 1344, quoting Pace
v. DiGuglielmo,544 U.S. 408,418,125 S.Ct. 1807, 161 L.Ed.2d669 (2005).

     IV.    Discussion

        No extraordinary circumstances existed in this case. The petition alleges Petitioner
received a meningococcal vaccine, Menactra, on July 30, 2010. See Pet.; Pet'r's Resp. at 2.
            Case 1:18-vv-01754-UNJ Document 20 Filed 05/28/19 Page 4 of 4



"shortly after the vaccin[ation] [Petitioner] started experiencing symptoms [of] weakness,
dizziness, light headed[ness], loss of balance and many other symptoms." Pet. Petitioner
acknowledges that "the reason it took us so long to file this is because it took us many years to be
diagnosed and then we were hopping [sic] the things will get better." Pet.

       The record in this case indicates that "the first symptom or manifestation of onset" occurred
between 2009 and 2011. Based on the varying historical accounts in the medical tecords,
Petitioner had been symptomatic for approximately four to five years as of 2014.Ex. l-2. Under
the Vaccine Act, Petitioner was required to file his petition sometime between 2012 and2014.42
U.S.C. g 300aa-16(a)(2). The petition in this case was filed on November 13, 2018 -
approximately seven to nine years after onset. Pet.

         In reviewing Petitioner's submissions and taking into account Petitioner's representations
during both status conferences, I can find no basis to toll the statute of limitations. Petitioner does
not claim to be the victim of fraud or duress that prevented him from frling a timely petition. Nor
does there appear to be any other extraordinary circumstance that would permit me to extend the
strict three-year limit.

       Accordingly, I find that Petitioner's claim is barred by the statute of limitations. I do
recognize and appreciate Petitioner's medical condition and I sympathize with his situation,
however, this Court simply does not have the jurisdiction to entertain his petition.

        Thus, this case is DISMISSED as untimely. The Clerk shall enter judgment
accordingly.

        A copy of this decision shall be sent to Petitioner by regular first-class mail as well as
certified mail at the following address:

        L    A       R



        Any questions regarding this Order may be directed to my law clerk, Ahmed Almudallal,
at 202-3 57-63 5 1 or by email at Ahmed_Almudallal@cfc.uscourts. gov.



        ITISS0 0RDEⅢ         ]D。




                                                               Special Master
